Title: To Thomas Jefferson from John Wayles Eppes, 14 June 1803
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir, 
            Bermuda-Hundred June: 14. 1803.
          
          Your letter of the 12th. of May arrived here while Maria and myself were on a visit to my Sister Walker the first we have been able to make since her marriage—We were detained there 13. days by rain—
          As it will not be long before we shall meet—Lego & the arrangement proposed by you shall be the subject of conversation—The idea of occasioning personal inconvenience to you would induce me to abandon any project calculated solely for my own benefit—There is a part of Lego which would be to me a valuable acquisition & will give me more room near the Top of the Mountain—If you would sell this part it would obviate the objection as to Mr Randolph—As whatever objection there might be to a swap in a fair purchase I should stand on the same footing with any other citizen—I had mentioned to Mr Randolph the first propositions I made to you & he was clearly of opinion that they would be acceeded to—If you would sell this which would include I imagine about 200 acres I would take it at a valuation & in lieu of paying you rent pay interest on the purchase from its date until I could make the payment—This would be more convenient to me than paying up the whole purchase at once—however if it is necessary that the payment should be made I can raise the money & put down the whole—
          We have got the Hessian Fly I believe in our Wheat—I have lost I imagine ⅓ of my crop here—I enclose you a specimen of the Fly in three stages & will thank you to examine them & inform me whether you suppose it to be the real Hessian Fly—
          Marias health is pretty good—We shall leave this place on the 10th. of July for the Green Springs where we shall wait your return to Monticello
          Accept for your health my warmest wishes
          I am yours sincerely
          
            Jno: W: Eppes
          
          
            P.S.
            The crops in charles city are entirely destroyed with the Fly—
          
        